DETAILED ACTION
Status of the Claims
Claims 1-25 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “A system for monitoring communication connectivity and selecting a communication mode accordingly”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1, 8, 14, and 20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without disclosing communication mode has a higher priority, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Specifically, the specification did not disclose a communication mode has a higher prirority.
Claims 2-7, 9-13, 15-19, 21-25 are rejected due to their dependency on claim 1, 8, 14 and 20 respectively. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10747216. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10747216. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10747216. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10747216. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10747216. 
Claim 8, 14 and 20 are rejected for the same reason as claim 1.
Claim 10, 16, 22 are rejected for the same reason as claim 4.
Claim 12, 18 and 24 are rejected for the same reason as claim 6.
Claim 13, 19 and 25 are rejected for the same reason as claim 7.


Claims 3, 9, 15, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10747216 (Cohn), in view of Abraham (US 20100222069).
the first communication mode and the second communication mode comprise different channels.
Abraham teaches a communication system wherein [0085] In step 318, the network management entity may communicate one or more messages to the femtocell indicating a frequency and/or channel for the femtocell to transmit and/or received cellular signals on. Additionally, the network management entity may communicate one or more messages to other femtocells and/or base stations in the network informing them of the determination and/or indicating they should switch to a different frequency and/or channel.
Cohn and Abraham are considered to be analogous art because they pertain to communication system. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the claimed invention to incorporate the first communication mode and the second communication mode comprise different channels when condition changes.
Claim 9, 15, 21 are interpreted and rejected for the same reason as claim 3.


Claims 5, 11, 17, 23  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10747216 (Cohn), in view of Oda (US 5995838).
regarding claim 5, claim 1 of U.S. Patent No. 10747216 (Cohn) did not disclose wherein at least one of the first communication mode or the second communication mode comprises a two-way communication mode; and another of the at least one of the first communication mode or the second communication mode comprises a one-way communication mode.
Oda teaches a communication system wherein In such a system, the communication controller of the mobile terminal changes a communication channel from the one-way 
Cohn and Oda are considered to be analogous art because they pertain to communication system. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the claimed invention to incorporate at least one of the first communication mode or the second communication mode comprises a two-way communication mode; and another of the at least one of the first communication mode or the second communication mode comprises a one-way communication mode in order to adapt to changing requirement. 
Claim 11, 17, 23 are interpreted and rejected for the same reason as claim 3.


Comment
There are currently no arts rejection to claim 1-25.
Closest reference found are

1) Smith (US 20070058627) disclosed a dynamic source selection within an IP multicast network wherein a selection-priority indicator controls the priority for a selection of sources, when an example embodiment that utilizes a select-one rule is implemented. The selection -priority indicator may be utilized by the channel selection module 44 to determine whether it should operate in the explicit mode 46 or the dynamic mode 48. For example, when selection -

2) Kawamura (US 20090270090) disclosed a mobile communication device wherein this type of conventional communication apparatus periodically performs a communication channel search such that, for example, radio field strength of access points are displayed and the access point that is handover (which means to switch connection to another access point of good radio field strength) destination is monitored. By this means, this type of conventional mobile communication apparatus has a problem that power consumption for probe requests increases in proportion to time.

3) Shiba (US 20090197539) disclosed a communication system wherein a method is proposed in a channel switching device separately connected to a plurality of wireless LAN devices that carry out the wireless communication to collect a line status among wireless LAN devices, issue a request to change the channel based on the line status, and giving higher priority when performing communication for switching the radio channel than when performing communication for data transmission to thereby rapidly switch the radio channel according to the communication situation and make disturbances and interruptions of images and sounds as short as possible (see e.g., Japanese Patent Application Laid-Open No. 2006-94394).



“determining, by a first computing device, that a first communication mode has better connectivity than a second communication mode; determining that the second communication mode has a higher priority than the first communication mode; sending, to a second computing device and based on determining that the first communication mode has better connectivity than the second communication mode, a message associated with one or more premises devices via the first communication mode.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONGMIN FAN/
Primary Examiner, Art Unit 2685